DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “each of the sub-pixels comprises M domain areas, wherein M≥2, M is an integer” and “first domain areas of the sub-pixels in the same row of sub-pixels are commonly connected to one scan wire through the switching tubes, and second domain areas of the sub-pixels in the 5Application No.: 17/043,701same row of sub-pixels are commonly connected to another scan wire through the switching tubes” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 4-5, 7-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “each of the sub-pixels comprises M domain areas, wherein M=2, M is an integer”, does not reasonably provide enablement for “each of the sub-pixels comprises M domain areas, wherein M≥2, M is an integer”.  The drawing of the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
As to claim 1: It recites “each of the sub-pixels comprises M domain areas, wherein M≥2, M is an integer”. However, the drawing of the specification shows each of the plurality of sub-pixels only contains 2 domains, and does not show each of the plurality of sub-pixels includes more than 2  domains. 
In addition, it recites “in the row direction, polarities of any two adjacent domain areas are the same”. However, the drawing of the specification shows polarities of adjacent domain areas are different, such that the drawing of the specification does not reasonably provide enablement for “in the row direction, polarities of any two adjacent domain areas are the same”. The drawing of the specification shows polarities of domain areas of adjacent sub-pixels are the same.
Furthermore, it recites in the row direction, the any two adjacent domain areas are connected to the same scan wire”. However, the drawing of the specification shows any adjacent domain areas are connected to the different scan wire, such that the drawing of the specification does not reasonably provide enablement for “in the row direction, the any two adjacent domain areas are connected to the same scan wire”. The drawing of the specification shows domain areas of adjacent sub-pixels are connected to the same scan wire. 
Therefore, it is not enable one skilled in the art to make and/or use claimed invention.
As to claims 4-5, 7-18: Claims 4-5, 7-18 are dependent claim of claim 1. Therefore, claims 4-5, 7-18 are rejected with same reasoning as claim 1.
As to claim 15: It recites “first domain areas of the sub-pixels in the same row of sub-pixels are commonly connected to one scan wire through the switching tubes, and second domain areas of the sub-pixels in the 5Application No.: 17/043,701same row of sub-pixels are commonly connected to another scan wire through the switching tubes”. However, the drawing of the specification shows first domain areas of the sub-pixels in the same row of sub-pixels are not commonly connected to one scan wire through the switching tubes, and second domain areas of the sub-pixels in the 5Application No.: 17/043,701same row of sub-pixels are not commonly connected to another scan wire through the switching tubes, such that the drawing of the specification does not reasonably provide enablement for first domain areas of the sub-pixels in the same row of sub-pixels are commonly connected to one scan wire through the switching tubes, and second domain areas of the sub-pixels in the 5Application No.: 17/043,701same row of sub-pixels are commonly connected to another scan wire through the switching tubes. Therefore, it is not enable one skilled in the art to make and/or use claimed invention.
As to claim 16: It recites “each group of pixels comprises two pixel groups arranged in an array in the column direction”. However, claim 1 describes “at least three consecutive sub-pixels located in the same column constitute one pixel, each two rows of pixels form one group”, such that the specification does not reasonably provide enablement for each group of pixels comprises two pixel groups arranged in an array in the column direction. Therefore, it is not enable one skilled in the art to make and/or use claimed invention.
As to claim 19: It recites “each of the sub-pixels comprises M domain areas, wherein M≥2, M is an integer”. However, the drawing of the specification show each of the plurality of sub-pixels only contains 2 domains, and does not show each of the plurality of sub-pixels includes more than 2  domains. 
In addition, it recites “in the row direction, polarities of any two adjacent domain areas are the same”. However, the drawing of the specification shows polarities of adjacent domain areas are different, such that the drawing of the specification does not reasonably provide enablement for “in the row direction, polarities of any two adjacent domain areas are the same”. The drawing of the specification shows polarities of domain areas of adjacent sub-pixels are the same.
Furthermore, it recites in the row direction, the any two adjacent domain areas are connected to the same scan wire”. However, the drawing of the specification shows any adjacent domain areas are connected to the different scan wire, such that the drawing of the specification does not reasonably provide enablement for “in the row direction, the any two adjacent domain areas are connected to the same scan wire”. The drawing of the specification shows domain areas of adjacent sub-pixels are connected to the same scan wire. 
Therefore, it is not enable one skilled in the art to make and/or use claimed invention.
As to claim 20: It recites “each of the sub-pixels comprises M domain areas, wherein M≥2, M is an integer”. However, the drawing of the specification show each of the plurality of sub-pixels only contains 2 domains, and does not show each of the plurality of sub-pixels includes more than 2  domains. 
In addition, it recites “in the row direction, polarities of any two adjacent domain areas are the same”. However, the drawing of the specification shows polarities of adjacent domain areas are different, such that the drawing of the specification does not reasonably provide enablement for “in the row direction, polarities of any two adjacent domain areas are the same”. The drawing of the specification shows polarities of domain areas of adjacent sub-pixels are the same.
Furthermore, it recites in the row direction, the any two adjacent domain areas are connected to the same scan wire”. However, the drawing of the specification shows any adjacent domain areas are connected to the different scan wire, such that the drawing of the specification does not reasonably provide enablement for “in the row direction, the any two adjacent domain areas are connected to the same scan wire”. The drawing of the specification shows domain areas of adjacent sub-pixels are connected to the same scan wire. 
Therefore, it is not enable one skilled in the art to make and/or use claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 4-5, 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
As to claim 1: The omitted elements are: each of the plurality of sub-pixels contains more than 2 domains. The drawing of the specification shows each of the plurality of sub-pixels includes only 2 domains. Applicant might further amend claims that the  domain variable M=2.
In addition, the omitted elements are in the row direction, polarities of any two adjacent domain areas are the same”. 
Furthermore, the omitted elements are in the row direction, the any two adjacent domain areas are connected to the same scan wire”.
As to claims 4-5, 7-18: Claims 4-5, 7-18 are dependent claim of claim 1. Therefore, claims 4-5, 7-18 are rejected with same reasoning as claim 1.
As to claim 19: The omitted elements are: each of the plurality of sub-pixels contains more than 2 domains. The drawing of the specification shows each of the plurality of sub-pixels includes only 2 domains. Applicant might further amend claims that the  domain variable M=2.
In addition, the omitted elements are in the row direction, polarities of any two adjacent domain areas are the same”. 
Furthermore, the omitted elements are in the row direction, the any two adjacent domain areas are connected to the same scan wire”.
As to claim 20: The omitted elements are: each of the plurality of sub-pixels contains more than 2 domains. The drawing of the specification shows each of the plurality of sub-pixels includes only 2 domains. Applicant might further amend claims that the  domain variable M=2.
In addition, the omitted elements are in the row direction, polarities of any two adjacent domain areas are the same”. 
Furthermore, the omitted elements are in the row direction, the any two adjacent domain areas are connected to the same scan wire”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 7-8, 10-14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2020/0152150 A1) in view of Toyomura et al (US 2014/0035895 A1) and Su et al (US 2013/0293821 A1).
As to claim 1: Huang discloses a pixel driving circuit (Figs. 3-4, “a pixel driving circuit”; ¶0051), comprising: 
a plurality of sub-pixels regularly arranged into at least six rows and at least one column, wherein at least three consecutive sub-pixels located in the same column constitute one pixel, each two rows of pixels form one group, and each of the sub-pixels comprises M domain areas (Figs. 3-4 show a plurality of sub-pixels regularly arranged into at least six rows and at least one column, wherein at least three consecutive sub-pixels located in the same column constitute one pixel, each two rows of pixels form one group, and each of the sub-pixels comprises M domain areas; ¶0050-0054); 
at least 3M scan wires, wherein each row of the sub-pixels is correspondingly connected to M scan wires (Figs. 3-4 show at least 3M scan wires G1-G2n+2, wherein each row of the sub-pixels is correspondingly connected to M scan wires); 
at least two data wires, wherein each column of the sub-pixels is correspondingly connected to two data wires (Figs. 3-4 show at least two data wires D1-Dn, wherein each column of the sub-pixels is correspondingly connected to two data wires; ¶0051-0054), 
a driving circuit connected to the scan wires and the data wires, wherein the driving circuit is configured to output a scan signal through the scan wire to sequentially control each of the sub-pixels in the same row to turn on, and further configured to output a data driving signal through the data wire to charge the sub-pixels corresponding to the data wire, so that polarities of any two adjacent domain areas in the same sub-pixel are different (Figs. 1, 3-4, ‘a driving circuit 200-500” connected to the scan wires G1-G2n+2 and the data wires D1-Dn, wherein the driving circuit is configured to output a scan signal through the scan wire to sequentially control each of the sub-pixels in the same row to turn on, and further configured to output a data driving signal through the data wire to charge the sub-pixels corresponding to the data wire, so that polarities of any two adjacent domain areas in the same sub-pixel are different; ¶0047-0064); 
wherein each of the sub-pixels includes an even number of domain areas (Figs. 3-4, each of the sub-pixels includes an even number of domain areas; ¶0051-0055); 2Application No.: 17/043,701 Attorney Docket No.: 08560047US Response to Office Action of July 1, 2022 
wherein in the row direction, polarities of any two adjacent domain areas are the same, and the any two adjacent domain areas are located in different sub-pixels (Figs. 3-4, in the row direction, polarities of any two adjacent domain areas are the same, and the any two adjacent domain areas are located in different sub-pixels; ¶0051-0055); 
wherein a first domain area and an M-th domain area in the same sub-pixel are connected to different scan wires, and the first domain area and the M-th domain area are connected to different data wires (Figs. 3-4 show a first domain area and an M-th domain area in the same sub-pixel are connected to different scan wires, and the first domain area and the M-th domain area are connected to different data wires; ¶0051-0055),
wherein M≥2, M is an integer (Figs. 3-4 show M=2, M is an integer).  
Huang does not expressly disclose corresponding domain areas of the sub-pixels with the same color in each group of pixels are connected to the same scan wire. However, Toyomura teaches a pixel circuit comprises a plurality of sub-pixels; a plurality of scan wires, wherein at least four sub-pixels constitute one pixel, each two rows of pixels form one group, wherein each row of the sub-pixels is corresponding with the same color in each group of pixels are connected to the same scan wire (Fig. 3, a pixel circuit comprises “a plurality of sub-pixels 14”; “a plurality of scan wires WSL”, wherein at least four sub-pixels constitute one pixel, each two rows of pixels form one group, wherein each row of the sub-pixels is corresponding with the same color 11R in each group of pixels are connected to the same scan wire WSL(n); ¶0067-0076). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang to connect the same scan wire to each row of the sub-pixels with same color in each group of pixels, the result of the connection is predictable that each row of the sub-pixels is correspondingly connected to M scan wires, and corresponding domain areas of the sub-pixels with the same color in each group of pixels are connected to the same scan wire as taught by Toyomura. The motivation would have been in order to have each unit write scanning line is connected to all of the pixels in its respective driving unit that have a particular emitted light color (Toyomura: ¶0076).
Huang and Toyomura do not expressly disclose in the row direction, the any two adjacent domain areas are connected to the same scan wire, and the any two adjacent domain areas are located in different sub-pixels. However, Su teaches a pixel circuit comprises a plurality of sub-pixels, wherein each of the plurality of sub-pixel comprises at least two domains, wherein in the row direction, the any two adjacent domain areas are connected to the same scan wire, and the any two adjacent domain areas are located in different sub-pixels (Fig. 5, “a pixel circuit 100” comprises a plurality of sub-pixels, wherein each of the plurality of sub-pixel comprises at least two domains, wherein in the row direction, the any two adjacent domain areas are connected to the same scan wire, and the any two adjacent domain areas are located in different sub-pixels; ¶0061). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang and Toyomura to use same scan line to connect two adjacent domains of the different sub-pixels in the row direction, such that in the row direction, the any two adjacent domain areas are connected to the same scan wire, and the any two adjacent domain areas are located in different sub-pixels as taught by Su. The motivation would have been in order to have the active display device array is driven in a dot-inversion manner (Su: ¶0033).
As to claim 19: Claim 19 is another version of claim 1. The prior arts Huang, Toyomura and Su further disclose a pixel driving circuit (Huang: Figs. 1, 3-4, “a pixel driving circuit”; Abstract; Toyomura: Figs. 1-3, a pixel driving circuit; Abstract; Su: Fig. 1, 5, a pixel driving circuit; Abstract), comprising: 
a plurality of sub-pixels regularly arranged into at least six rows and at least one column, wherein at least three consecutive sub-pixels located in the same column constitute one pixel, each two rows of pixels form one group, and each of the sub-pixels comprises M domain areas (Huang: Figs. 3-4, a plurality of sub-pixels regularly arranged into at least six rows and at least one column, wherein at least three consecutive sub-pixels located in the same column constitute one pixel, each two rows of pixels form one group, and each of the sub-pixels comprises M domain areas; ¶0047-0064; Toyomura: Fig. 3, a plurality of sub-pixels regularly arranged into at least six rows and at least one column, wherein at least three consecutive sub-pixels located in the same column constitute one pixel, each two rows of pixels form one group, and each of the sub-pixels comprises M domain areas; Su: Fig. 5, a plurality of sub-pixels regularly arranged into at least six rows and at least one column, wherein at least three consecutive sub-pixels located in the same column constitute one pixel, each two rows of pixels form one group, and each of the sub-pixels comprises M domain areas; ¶0061); 
at least 3M scan wires, wherein each row of the sub-pixels is correspondingly connected to M scan wires, and corresponding domain areas of the sub-pixels with the same color in each group of pixels are connected to the same scan wire (Huang: Figs. 3-4, at least 3M scan wires, wherein each row of the sub-pixels is correspondingly connected to M scan wires (Huang: Figs. 3-4, at least 3M scan wires, wherein each row of the sub-pixels is correspondingly connected to M scan wires; ¶0047-0064; Toyomura: Figs. 1-3, at least 3M scan wires, wherein each row of the sub-pixels is correspondingly connected to M scan wires, and corresponding domain areas of the sub-pixels with the same color in each group of pixels are connected to the same scan wire; ¶0061-0073; Su: Fig. 5, at least 3M scan wires, wherein each row of the sub-pixels is correspondingly connected to M scan wires; ¶0061), and corresponding domain areas of the sub-pixels with the same color in each group of pixels are connected to the same scan wire (Toyomura: Fig. 3, corresponding domain areas of the sub-pixels with the same color in each group of pixels are connected to the same scan wire; ¶0067-0076); 
at least two data wires, wherein each column of the sub-pixels is correspondingly connected to two data wires, and any two adjacent domain areas located in different sub-pixels in a row direction are connected to the same data wire (Huang: Figs. 3-4, at least two data wires, wherein each column of the sub-pixels is correspondingly connected to two data wires, and any two adjacent domain areas located in different sub-pixels in a row direction are connected to the same data wire; ¶0047-0064); and 
a driving circuit connected to the scan wires and the data wires, wherein the driving circuit is configured to output a scan signal through the scan wire to sequentially control each of the sub-pixels in the same row to turn on, and further configured to output a data driving signal through the data wire to charge the sub-pixels corresponding to the data wire, so that polarities of any two adjacent domain areas in the same sub-pixel are different (Huang: Figs. 3-4, “a driving circuit 200-500” connected to the scan wires and the data wires, wherein the driving circuit is configured to output a scan signal through the scan wire to sequentially control each of the sub-pixels in the same row to turn on, and further configured to output a data driving signal through the data wire to charge the sub-pixels corresponding to the data wire, so that polarities of any two adjacent domain areas in the same sub-pixel are different; ¶0047-0064); 
wherein in the row direction, polarities of the any two adjacent domain areas located in different sub-pixels are the same (Huang: Figs. 3-4, in the row direction, polarities of the any two adjacent domain areas located in different sub-pixels are the same; ¶0047-0064); 
wherein in the row direction, the any two adjacent domain areas are connected to the same scan wire and the any two adjacent domain areas are located in different sub-pixels (Su: Fig. 5, in the row direction, the any two adjacent domain areas are connected to the same scan wire and the any two adjacent domain areas are located in different sub-pixels; ¶0061); 
wherein a first domain area and an M-th domain area in the same sub-pixel are connected to different scan wires, and the first domain area and the M-th domain area in the same sub-pixel are connected to different data wires (Huang: Figs. 3-4, a first domain area and an M-th domain area in the same sub-pixel are connected to different scan wires, and the first domain area and the M-th domain area in the same sub-pixel are connected to different data wires; ¶0047-0064; Su: Fig. 5, a first domain area and an M-th domain area in the same sub-pixel are connected to different scan wires, and the first domain area and the M-th domain area in the same sub-pixel are connected to different data wires; ¶0061),
wherein M≥2, M is an integer (Huang: Figs. 3-4, M=2, M is an integer; Su: Fig. 5, M=2, M is an integer; Toyomura: Fig. 3, M≥2, M is an integer). In addition, the same motivation is used as the rejection of claim 19.
As to claim 20: Claim 20 is another version of claim 1. The prior arts Huang, Toyomura and Su further disclose a display device (Huang: Figs. 1, 3-4, “a display device”; Abstract; Toyomura: Figs. 1, 3, “a display device 1”; Abstract; Su: Figs. 1, 5, “a display device”; Abstract), comprising 
a pixel driving circuit and a display panel, wherein the pixel driving circuit is electrically connected to the display panel, and a frame display state of the display panel is changed by the pixel driving circuit (Huang: Figs. 1, 3-4, “a pixel driving circuit 200-500” and “a display panel 100”, wherein the pixel driving circuit is electrically connected to the display panel, and a frame display state of the display panel is changed by the pixel driving circuit; ¶0047-0064; Toyomura: Figs. 1-3, “a pixel driving circuit 20” and “a display panel 10”, wherein the pixel driving circuit is electrically connected to the display panel, and a frame display state of the display panel is changed by the pixel driving circuit; ¶0061-0073); 
wherein the pixel driving circuit comprises: a plurality of sub-pixels regularly arranged into at least six rows and at least one column, wherein at least three consecutive sub-pixels located in the same column constitute one pixel, each two rows of pixels form one group, and each of the sub-pixels comprises M domain areas (Huang: Figs. 3-4, a plurality of sub-pixels regularly arranged into at least six rows and at least one column, wherein at least three consecutive sub-pixels located in the same column constitute one pixel, each two rows of pixels form one group, and each of the sub-pixels comprises M domain areas; ¶0047-0064; Toyomura: Figs. 1-3, a plurality of sub-pixels regularly arranged into at least six rows and at least one column, wherein at least three consecutive sub-pixels located in the same column constitute one pixel, each two rows of pixels form one group, and each of the sub-pixels comprises M domain areas; ¶0062-0071; Su: Fig. 5, a plurality of sub-pixels regularly arranged into at least six rows and at least one column, wherein at least three consecutive sub-pixels located in the same column constitute one pixel, each two rows of pixels form one group, and each of the sub-pixels comprises M domain areas; ¶0061); 
at least 3M scan wires, wherein each row of the sub-pixels is correspondingly connected to M scan wires (Huang: Figs. 3-4, at least 3M scan wires, wherein each row of the sub-pixels is correspondingly connected to M scan wires; Su: Fig. 5, at least 3M scan wires, wherein each row of the sub-pixels is correspondingly connected to M scan wires; ¶0047-0064), and corresponding domain areas of the sub-pixels with the same color in each group of pixels are connected to the same scan wire (Toyomura: Fig. 3, corresponding domain areas of the sub-pixels with the same color in each group of pixels are connected to the same scan wire; ¶0061-0073); 
at least two data wires, wherein each column of the sub-pixels is correspondingly connected to two data wires, and any two adjacent domain areas located in different sub-pixels in a row direction are connected to the same data wire (Huang: Figs. 3-4, at least two data wires, wherein each column of the sub-pixels is correspondingly connected to two data wires, and any two adjacent domain areas located in different sub-pixels in a row direction are connected to the same data wire; ¶0047-0064; Su: Fig. 5, at least two data wires, wherein each column of the sub-pixels is correspondingly connected to two data wires, and any two adjacent domain areas located in different sub-pixels in a row direction are connected to the same data wire; ¶0061); and 8Application No.: 17/043,701
a driving circuit connected to the scan wires and the data wires, wherein the driving circuit is configured to output a scan signal through the scan wire to sequentially control each of the sub-pixels in the same row to turn on, and further configured to output a data driving signal through the data wire to charge the sub-pixels corresponding to the data wire, so that polarities of any two adjacent domain areas in the same sub-pixel are different (Huang: Figs. 1, 3-4, “a driving circuit 200-500” connected to the scan wires and the data wires, wherein the driving circuit is configured to output a scan signal through the scan wire to sequentially control each of the sub-pixels in the same row to turn on, and further configured to output a data driving signal through the data wire to charge the sub-pixels corresponding to the data wire, so that polarities of any two adjacent domain areas in the same sub-pixel are different; ¶0047-0064);
wherein in the row direction, polarities of the any two adjacent domain areas located in different sub-pixels are the same, and the any two adjacent domain areas are located in different sub-pixels (Huang: Figs. 3-4, in the row direction, polarities of the any two adjacent domain areas located in different sub-pixels are the same, and the any two adjacent domain areas are located in different sub-pixels; ¶0047-0064); 
wherein in the row direction, the any two adjacent domain areas are connected to the same scan wire and the any two adjacent domain areas are located in different sub-pixels (Su: Fig. 5, in the row direction, the any two adjacent domain areas are connected to the same scan wire and the any two adjacent domain areas are located in different sub-pixels; ¶0061); 
wherein a first domain area and an M-th domain area in the same sub-pixel are connected to different scan wires, and the first domain area and the M-th domain area are connected to different data wires (Huang: Figs. 3-4, a first domain area and an M-th domain area in the same sub-pixel are connected to different scan wires, and the first domain area and the M-th domain area are connected to different data wires; ¶0047-0064; Su: Fig. 5, a first domain area and an M-th domain area in the same sub-pixel are connected to different scan wires, and the first domain area and the M-th domain area are connected to different data wires; ¶0061), 
wherein M≥2, M is an integer (Huang: Figs. 3-4, M=2, M is an integer; Su: Fig. 5, M=2, M is an integer; Toyomura: Fig. 3, M≥2, M is an integer). In addition, the same motivation is used as the rejection of claim 20.
As to claim 4: Claim 4 is a dependent claim of claim 1. The prior art Huang and Su further disclose claim limitation of each of the sub-pixels further comprises M switching tubes, each of the switching tubes is connected to corresponding one domain area, and the domain areas are connected to the data wires and the scan wires through the switching tubes (Huang: Figs. 3-4, each of the sub-pixels further comprises M switching tubes, each of the switching tubes is connected to corresponding one domain area, and the domain areas are connected to the data wires and the scan wires through the switching tubes; ¶0051; Su: Fig. 5, each of the sub-pixels further comprises M switching tubes, each of the switching tubes is connected to corresponding one domain area, and the domain areas are connected to the data wires and the scan wires through the switching tubes; ¶0061); wherein 
any two adjacent switching tubes located in different sub-pixels in the row direction are connected to the same data wire (Huang: Figs. 3-4 show any two adjacent switching tubes located in different sub-pixels in the row direction are connected to the same data wire); 
the any two adjacent switching tubes located in different sub-pixels in the row direction are connected to the same scan wire (Su: Fig. 5 shows the any two adjacent switching tubes located in different sub-pixels in the row direction are connected to the same scan wire). In addition, the same motivation is used as the rejection of claim 4.
As to claim 5: Claim 5 is a dependent claim of claim 4. The prior art Huang and Su further disclose claim limitation of the switching tubes are field-effect transistors or triodes; wherein a first conduction terminal of the switching tube is connected to the data wire, a control terminal of the switching tube is connected to the scan wire, and a second conduction terminal of the switching tube is connected to the domain area (Huang: Figs. 3-4 show the switching tubes are field-effect transistors or triodes; wherein a first conduction terminal of the switching tube is connected to the data wire, a control terminal of the switching tube is connected to the scan wire, and a second conduction terminal of the switching tube is connected to the domain area; ¶0051; Su: Fig. 5 shows the switching tubes are field-effect transistors or triodes; wherein a first conduction terminal of the switching tube is connected to the data wire, a control terminal of the switching tube is connected to the scan wire, and a second conduction terminal of the switching tube is connected to the domain area; ¶0061). In addition, the same motivation is used as the rejection of claim 5.  
As to claim 7: Huang discloses the driving circuit comprises: a controller generating a control signal (Fig. 1, “a controller 200” generating a control signal); 
a gate driver connected between the controller and the scan wire and generating the scan signal according to the control signal (Fig. 1, “a gate driver 400” connected between the controller and the scan wire G1-Gn+2 according to the control signal; ¶0055-0059); and 
a source driver connected between the controller and the data wire and generating the data driving signal (Fig. 1, “ a source driver 500” connected between the controller and the data wire D1-Dn and generating the data driving signal; ¶0048).  
As to claim 8: Huang discloses the sub-pixel is any one of a blue sub-pixel, a green sub-pixel, and a red sub-pixel (Fig. 3, the sub-pixel is any one of a blue sub-pixel, a green sub-pixel, and a red sub-pixel; ¶0050).  
As to claim 10: Huang discloses any two of the sub-pixels in the same pixel have different colors (Fig. 3, any two of the sub-pixels in the same pixel have different colors; ¶0050).  
As to claim 11: Huang discloses any two adjacent data wires are provided with different power polarities (Fig. 3 shows any two adjacent data wires are provided with different power polarities).  
As to claim 12: Huang discloses there are M scan wires provided between any two rows of sub-pixels, and there is one data wire provided between any two columns of sub-pixels (Fig. 3 shows there are M scan wires provided between any two rows of sub-pixels, and there is one data wire provided between any two columns of sub-pixels).
As to claim 13: Huang discloses any two of the sub-pixels have the same number of domain areas (Fig. 3 shows any two of the sub-pixels have the same number of domain areas).  
As to claim 14: Claim 14 is a dependent claim of claim 4. The prior art Huang and Su further disclose claim limitation of each of the sub-pixels comprises: two domain areas and two switching tubes, wherein there is one data wire provided between any two adjacent sub-pixels in the row direction; there are two scan wires provided between any two adjacent sub-pixels in a column direction (Huang: Fig. 3 shows each of the sub-pixels comprises: two domain areas and two switching tubes, wherein there is one data wire provided between any two adjacent sub-pixels in the row direction; there are two scan wires provided between any two adjacent sub-pixels in a column direction; Su: Fig. 5 shows each of the sub-pixels comprises: two domain areas and two switching tubes, wherein there is one data wire provided between any two adjacent sub-pixels in the row direction; there are two scan wires provided between any two adjacent sub-pixels in a column direction). In addition, the same motivation is used as the rejection of claim 14.
As to claim 17: Huang discloses any two adjacent domain areas located in different sub-pixels in the row direction are provided with a same power polarity (Fig. 3 shows any two adjacent domain areas located in different sub-pixels in the row direction are provided with a same power polarity).
As to claim 18: Huang discloses the M is an even number (Fig. 3 shows the M is an even number 2).  

Claim(s) 9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2020/0152150 A1) in view of Toyomura et al (US 2014/0035895 A1) and Su et al (US 2013/0293821 A1), hereinafter Huangs as applied to claims 1, 14 above and further in view of MOON et al (US 2010/0156947 A1).
As to claim 9: Huangs does not expressly disclose all the sub-pixels in the same row are provided with the same color. However, Moon teaches a pixel circuit comprises a plurality of rows of sub-pixels, wherein all the sub-pixels in the same row are provided with the same color (Fig. 1, a pixel circuit comprises a plurality of rows of sub-pixels, wherein all the sub-pixels in the same row are provided with the same color; ¶0038-0043). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Huangs rearrange the color sub-pixels, such that all the sub-pixels in the same row are provided with the same color as taught by Moon. The motivation would have been in order to reduce the number of data driving ICs and can reduce dissipated power (Moon: ¶0014).
As to claim 15: Huangs does not expressly disclose first domain areas of the sub-pixels in the same row of sub-pixels are commonly connected to one scan wire through the switching tubes, and second domain areas of the sub-pixels in the 5Application No.: 17/043,701same row of sub-pixels are commonly connected to another scan wire through the switching tubes. However, Moon teaches a pixel circuit comprises a plurality of rows of sub-pixels, each of the sub-pixels comprises at least two domains, wherein first domain areas of the sub-pixels in the same row of sub-pixels are commonly connected to one scan wire through the switching tubes, and second domain areas of the sub-pixels in the 5Application No.: 17/043,701same row of sub-pixels are commonly connected to another scan wire through the switching tubes (Fig. 1, a pixel circuit comprises a plurality of rows of sub-pixels, each of the sub-pixels comprises at least two domains, wherein first domain areas of the sub-pixels in the same row of sub-pixels are commonly connected to one scan wire through the switching tubes, and second domain areas of the sub-pixels in the 5Application No.: 17/043,701same row of sub-pixels are commonly connected to another scan wire through the switching tubes; ¶0038-0043). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Huangs to commonly connect first domain areas of the sub-pixels in the same row of sub-pixels to one scan wire through the switching tubes, and commonly connect second domain areas of the sub-pixels in the 5Application No.: 17/043,701same row of sub-pixels to another scan wire through the switching tubes, such that first domain areas of the sub-pixels in the same row of sub-pixels are commonly connected to one scan wire through the switching tubes, and second domain areas of the sub-pixels in the 5Application No.: 17/043,701same row of sub-pixels are commonly connected to another scan wire through the switching tubes as taught by Moon. The motivation would have been in order to reduce the number of data driving ICs and can reduce dissipated power (Moon: ¶0014).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2020/0152150 A1) in view of Toyomura et al (US 2014/0035895 A1) and Su et al (US 2013/0293821 A1), hereinafter Huangs as applied to claim 14 above and further in view of WANG et al (US 2016/0189580 A1).
As to claim 16: Claim 16 is a dependent claim of claim 1. The prior art Huang and Toyomura further disclose claim limitation of each group of pixels comprises two pixel groups arranged in an array in the column direction, each of the pixel groups comprises a first pixel group, a second pixel group, and a third pixel group, and each of the first pixel group, the second pixel group, and the third pixel group comprises one row of sub-pixels, and each row of the sub-pixels is correspondingly connected to two scan wires (Fig. 3 shows each group of pixels comprises two pixel groups arranged in an array in the column direction, each of the pixel groups comprises a first pixel group, a second pixel group, and a third pixel group, and each of the first pixel group, the second pixel group, and the third pixel group comprises one row of sub-pixels, and each row of the sub-pixels is correspondingly connected to two scan wires); 
in the same group of pixels, j-th domain areas of the sub-pixels in the first pixel group of the previous pixel group and j-th domain areas of the sub-pixels in the first pixel group of the next pixel group are connected to the same scan wire (Toyomura: Fig. 3, in the same group of pixels, j-th domain areas of the sub-pixels in the first pixel group of the previous pixel group and j-th domain areas of the sub-pixels in the first pixel group of the next pixel group are connected to the same scan wire WSL(n));
in the same group of pixels, j-th domain areas of the sub-pixels in the second pixel group of the previous pixel group and j-th domain areas of the sub-pixels in the second pixel group of the next pixel group are connected to the same scan wire (Toyomura: Fig. 3, in the same group of pixels, j-th domain areas of the sub-pixels in the second pixel group of the previous pixel group; each of the first pixel group, the second pixel group, and the third pixel group comprises one row of sub-pixels, and 
each row of the sub-pixels is correspondingly connected to two scan wires; in the same group of pixels, j-th domain areas of the sub-pixels in the first pixel group of the previous pixel group and j-th domain areas of the sub-pixels in the first pixel group of the next pixel group are connected to the same scan wire and j-th domain areas of the sub-pixels in the second pixel group of the next pixel group are connected to the same scan wire WSL(n+1)); 
wherein 1≤j≤2 and j is an integer (Huang: Fig. 3 shows 1≤j≤2 and j is an integer).  
Huangs does not expressly disclose in the same group of pixels, j-th domain areas of the sub-pixels in the third pixel group of the previous pixel group and j-th domain areas of the sub-pixels in the third pixel group of the next pixel group are connected to the same scan wire. However, Wang teaches a pixel circuit comprises a plurality of sub-pixels, wherein three consecutive sub-pixels in the one column form  pixel groups, wherein in the same group of pixels, j-th domain areas of the sub-pixels in the first pixel group of the previous pixel group and j-th domain areas of the sub-pixels in the first pixel group of the next pixel group are connected to the same scan wire, in the same group of pixels, j-th domain areas of the sub-pixels in the second pixel group of the previous pixel group and j-th domain areas of the sub-pixels in the second pixel group of the next pixel group are connected to the same scan wire, in the same group of pixels, j-th domain areas of the sub-pixels in the third pixel group of the previous pixel group and j-th domain areas of the sub-pixels in the third pixel group of the next pixel group are connected to the same scan wire (Fig. 1, a pixel circuit comprises a plurality of sub-pixels, wherein three consecutive sub-pixels in the one column form  pixel groups, wherein in the same group of pixels, j-th domain areas of the sub-pixels in the first pixel group of the previous pixel group and j-th domain areas of the sub-pixels in the first pixel group of the next pixel group are connected to the same scan wire, in the same group of pixels, j-th domain areas of the sub-pixels in the second pixel group of the previous pixel group and j-th domain areas of the sub-pixels in the second pixel group of the next pixel group are connected to the same scan wire, in the same group of pixels, j-th domain areas of the sub-pixels in the third pixel group of the previous pixel group and j-th domain areas of the sub-pixels in the third pixel group of the next pixel group are connected to the same scan wire; ¶0004). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Huangs to implement sharing scan lines, such that in the same group of pixels, j-th domain areas of the sub-pixels in the first pixel group of the previous pixel group and j-th domain areas of the sub-pixels in the first pixel group of the next pixel group are connected to the same scan wire, in the same group of pixels, j-th domain areas of the sub-pixels in the second pixel group of the previous pixel group and j-th domain areas of the sub-pixels in the second pixel group of the next pixel group are connected to the same scan wire, in the same group of pixels, j-th domain areas of the sub-pixels in the third pixel group of the previous pixel group and j-th domain areas of the sub-pixels in the third pixel group of the next pixel group are connected to the same scan wire as taught by Wang. The motivation would have been in order to provide a display device comprising a first scan line, a second scan line, a third scan line, a fourth scan line, a fifth scan line, a sixth scan line and improve the yield of the display device (Wang: ¶0012-0017).
 
Response to Arguments
Applicant’s arguments filed on September 28, 2022 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571272963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693